Citation Nr: 0937049	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-29 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic olecranon 
bursitis of the left elbow.  

2.  Entitlement to service connection for a skin condition, 
to include as a residual to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1945 to November 
1947.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue before the Board today was remanded in April 2007 
for further evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran has chronic olecranon bursitis in his left elbow that 
is related to his active military service.

2.  The competent evidence fails to demonstrate that the 
Veteran has a skin condition to include as a residual to 
radiation exposure.


CONCLUSION OF LAW

1.  A chronic left elbow disorder was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A skin condition to include as a residual to radiation 
exposure was not incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2004, December 2006, and May 
2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The May 2007 letter 
provided this notice to the Veteran.  

The Board observes that the September 2004 letter was sent to 
the Veteran prior to the February 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the May 2007 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an August 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In addition to the above notice letter, the Veteran was asked 
to complete a radiation risk worksheet in September 2004 to 
aid in substantiating his claim.  His responses were received 
in October 2004.  Furthermore, the September 2004 letter 
provided specific notice regarding the provisions of law and 
regulations pertaining to claims based on ionizing radiation 
exposure.  Additionally, the Board notes that a May 2009 
letter was sent to the Veteran requesting any available 
medical records that would indicate that the Veteran suffers 
from a skin condition that is related to ionizing radiation 
exposure.  The Board notes that the Veteran did not respond 
to the letter.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  
The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a VA 
examination and a medical nexus opinion in conjunction with 
his claim for service connection for a chronic left elbow 
disorder in July 2009.

Finally, the Veteran was not afforded a VA examination with 
respect to the issue of service connection for a skin 
disorder.  However, since the Veteran is claiming his 
disability as secondary to ionizing radiation exposure, a VA 
examination was not appropriate.  Rather, in cases involving 
claims based upon exposure to ionizing radiation, the 
governing regulation, 38 C.F.R. § 3.311 sets forth additional 
obligations for VA in developing evidence to support such 
claims.  As discussed in more detail below, the procedures 
laid out in 38 C.F.R. § 3.311 were utilized to obtain a 
medical opinion regarding the likelihood of a relationship 
between the Veteran's in- service exposure to ionizing 
radiation and any skin disorder.  However, the competent 
evidence of record does not indicate that the Veteran had 
occupational exposure to ionizing radiation while in the 
service or that the Veteran's skin disorder is a radiogenic 
disease related to his military service.  Thus, no opinion is 
warranted.  38 C.F.R. § 3.311.  The Board is therefore 
convinced that all required development has been accomplished 
and the provisions of 38 C.F.R. 
§ 3.311 have been met in this case.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Left Elbow

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b) (2008); see also Savage 
v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'  See 38 C.F.R. § 3.303(b) 
(2008).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder 
was incurred in-service.  See 38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

The Veteran contends that he injured his left elbow while in 
service after he was tossed through the air and landed on his 
elbows.  The Board acknowledges that the Veteran's service 
treatment records are silent as to the fall that the Veteran 
claims occurred while he was in service.  The Veteran stated 
in his VA Form 9 that his elbow injury occurred while he was 
stationed at Great Lakes Naval Center.  As a result, in 
October 2006, the RO requested the Great Lakes Naval Center 
clinical records through the National Personnel Records 
Center (NPRC).  The NPRC replied in November 2006 that no 
records were located.  However, the Board notes that the VA 
examiner concluded that the history of events provided by the 
Veteran is consistent with his onset of bursitis.  As will be 
explained below, the Board therefore finds that the Veteran's 
statements are credible as to the occurrence of an in-service 
injury.  

The Veteran was afforded a C&P examination in July 2009, in 
compliance with the April 2007 Board Remand.  The July 2009 
C&P examiner addressed direct service connection and 
secondary service connection for the Veteran's chronic left 
elbow condition as related to his service-connected 
degenerative joint disease, left hand.  The examiner 
diagnosed the Veteran with bilateral chronic olecranon 
bursitis with the left side being worse than the right.  
Initially, the Board acknowledges that the examiner opined 
that the Veteran's chronic left elbow condition is not 
etiologically related to the Veteran's in-service left hand 
trauma, nor has the Veteran's chronic left elbow condition 
increased in severity because of his service-connected left 
hand degenerative joint disease..  The examiner then opined 
that it is more likely than not that the Veteran's chronic 
left elbow disorder had its onset while the Veteran was in 
service as it is causally related to the fall that the 
Veteran experienced while in service.  Additionally, the 
Board notes that in a previous C&P examination report, dated 
November 2004, the examiner noted that the degenerative 
changes in the Veteran's left elbow were likely from a prior 
traumatic injury.  The November 2004 examiner diagnosed the 
Veteran with degenerative joint disease of the left elbow.  
Therefore with consideration of all of the above, the Board 
finds that the Veteran has a current diagnosis and a positive 
nexus relating his current diagnosis to his active military 
service.  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is in favor of the Veteran's 
claim of service connection for left chronic olecranon 
bursitis.  Additionally, the Board has considered the benefit 
of the doubt rule and determined that the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Skin Condition 

As noted above, the Veteran has asserted service connection 
for a skin condition as due to exposure to ionizing 
radiation.  Service connection for conditions claimed to be 
due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed Veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) (2008).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a Veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation- 
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer, including leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, and lymphomas 
(except Hodgkin's disease). 38 U.S.C.A.
 § 1112(c)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 3.309(d) 
(2008).  The Board notes, however, that the Veteran is not 
diagnosed with anything considered to be a presumptive 
condition under 38 C.F.R. § 3.309(d) (2008).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. 
§ 3.309(d)(3) (2008) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) 
(2008), the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
Veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  various 
types of cancer including all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, multiple myeloma, 
and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non- 
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2) (2008).  Additionally, if 
a claim is based on a disease other than one of those listed 
in paragraph (b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
Veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  

Under the special development procedures in § 3.311(a) 
(2008), dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2) (2008).  In all other claims, 38 C.F.R. § 
3.311(a) (2008) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).  In the instant case, however, the Board notes that 
retrieving a dose assessment from the Under Secretary for 
Benefits will be unnecessary because, as will be explained 
below, it has been determined that the Veteran is not 
considered to have been exposed to radiation.  

The Veteran asserts that he is entitled to service connection 
for a skin condition.  Specifically, he contends that his 
skin condition is due to exposure to ionizing radiation 
during service.  However, as discussed below, the Board finds 
that the competent evidence fails to demonstrate that the 
Veteran's skin condition is related to his military service, 
including exposure to ionizing radiation.  As such, his claim 
must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  As noted above, there is no 
evidence of an in-service occurrence, therefore direct 
service connection cannot be granted on the basis of 38 
C.F.R. § 3.303(d).

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307 and 3.309 (2008).  Certain chronic disabilities are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

As noted above, if a claimant does not qualify as a 
"radiation-exposed Veteran" and/or does not suffer from one 
the presumptive conditions listed under 38 C.F.R. §§ 3.303, 
3.309 (2008) the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
Veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Initially, the Board notes 
that evidence of record establishes that the Veteran did 
serve aboard the USS Artemis, which participated in 
atmospheric testing in the Pacific, from May 1946 to mid 
August 1946.  The ship's history indicates that the USS 
Artemis was assigned to Joint Task Force 1 in support of the 
Crossroads tests conducted at Bikini Atoll to learn the 
effects of atomic bomb explosions on warships.  Given the 
Veteran's assignment on the USS Artemis, the RO sought 
information regarding the Veteran's level of radiation 
exposure from the Navy Environmental Health Center.  In a 
letter dated May 2007, from the Navy Environmental Health 
Center it was determined upon review of the exposure registry 
that there were no reports of occupational exposure to 
ionizing radiation pertaining to this Veteran.  Therefore it 
is likely that any potential sources of radiation were of 
sufficiently low intensity as to preclude monitoring the 
Veteran for radiation exposure.  Based on the above 
information, the Veteran is not considered to be a 
"radiation-exposed Veteran."  See 38 C.F.R. 
§ 3.311 (2008).

In the present case, the Veteran's service treatment records, 
including his October 1947 separation examination report, 
fail to reflect any complaints, diagnosis, or treatment of a 
skin condition during service.  The Board acknowledges that 
in the April 2005 statement, the Veteran stated that he has 
skin problems, but that he has never been diagnosed or tested 
for skin cancer.  In a May 2009 letter, the RO requested that 
that the Veteran provide evidence of treatment for a skin 
disorder due to ionizing radiation exposure.  The Veteran 
failed to respond to the letter.  As such, there is no 
competent medical evidence of record which demonstrates that 
the Veteran has been diagnosed with a skin condition due to 
ionizing radiation exposure.  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).

In light of the lack of any competent evidence of an in-
service diagnosis or any relevant history between 1947 and 
2004, the Board finds that service connection is not 
warranted under 38 C.F.R. § 3.303(a) or (b) (2008).

The Board acknowledges the Veteran's contentions that his 
skin condition is due to ionizing radiation exposure during 
service.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu, supra.  
Therefore, while the Board has considered the Veteran's lay 
assertions, as noted above, they do not outweigh the 
competent evidence of record, which fails to show that any 
skin condition is related to the Veteran's active service, 
including ionizing radiation exposure.

Thus, with consideration of the Veteran's service treatment 
records, and the probative May 2007 letter from the 
Department of the Navy, Navy Environmental Health Center 
Department, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a skin condition.  Consequently, the benefit-of-the-doubt 
rule does not apply, and this claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic left elbow 
disorder to include injury residuals and degenerative joint 
disease is granted.

Entitlement to service connection for a skin condition to 
include as a residual to radiation exposure is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


